Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 	Claims 5-7, 9, 11-12 and 32-34 are pending.  Claims 9, 11-12 and 32-34 remain withdrawn as being drawn to nonelected subject matter.
	Claims 5-7 are examined on the merits herein.
	Applicants arguments when taken together with the claim amendments clarifying the breaking of the linkage between the trait of interest and the color marker gene and the pollen inhibitor gene as well as the pollen-inhibitor gene being linked to the trait of interest in the crossing step of step d have overcome the rejection of record as it applies to claim 5.  However it is noted that these limitations do not apply to claims 6 and 7 and accordingly claims 6-7 remain rejected.
	Claim 5 is allowed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Dotson et al (USPGPUB20110203012) in view of Foley et al (US PGPUB20090070891), further, in view of Falco et al (USPGPUB20130198888, filed on 01/24/2013.
The claims are drawn to a method for introducing two color marker genes in close proximity to a trait locus of interest comprising providing a first plant having a trait of interest, introducing a color marker gene, breeding to a second plant wherein the second plant is a haploid inducer line, selecting haploid embryos and introducing into haploid embryos a second color marker gene, and producing a double haploid plant, wherein one of the marker genes is introduced into a target site of a double-strand break-inducing-agent.
Dotson et al teach a method of modifying a locus of interest with endonuclease-mediated modification comprising assaying and identifying cells with said modification wherein the endonuclease introduces a double-strand break wherein the plant is a donor line used in advancing germplasm improvement wherein a pollen inhibitor gene is used (see claims 1, 16-19 and 7th paragraph under “Use of homing Endonuclease in Trait integration”).  Dotson et al further teach using a haploid inducer line (see definition of “double haploid”) wherein the th paragraph under “Transient Expression of Endonucleases” and Example 1 wherein a GUS gene marker is used).
Dotson et al do not specifically teach the method of the instant claims in the precise order and arrangement as in the instant claims.
Foley et al teach a method for incorporating at least two genetic factors comprising using a haploid inducer and using the recovered diploid plant in a further germplasm improvement process (see claims 1, 2, 6, 8, 11, 13, 14) wherein the traits include sterility as well as any agronomic or industrial trait or customer appeal trait (which would include a color marker evidenced by the 8th paragraph under the Detailed Description).  Foley et al further teach stacking at least 2 genes using a haploid approach with pollen inhibitor genes (see Example 2 and Table 1, specifying barnase).
Falco et al teach introducing a trait of interest into a genomic window and using targeted recombination sites, including using markers for both positive and negative selection, wherein the progeny exhibit the trait without the marker genes after successive backcrossing (see claims 1-7, 24-26 figures and complex trait loci descriptions), see also “Altering a complex trait loci” wherein the process for adding and eliminating traits using both positive and negative selection is used, and further wherein male-sterility (ie pollen inhibitor) and color genes (ie GUS) are taught as selection markers.
Given the state of the art and the disclosures by Dotson et al, Foley et al, and Falco et al it would have been obvious to one of ordinary skill in the art to use the haploid approach .
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. Applicant urges that the claim amendments overcome the rejections of record.  As noted above, this is true for claim 5, but the amendments that make the claim free of the prior art are not included in the amendments for claim 6 and 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663